EXHIBIT 10.57


AMENDMENT TO HIBERNIA CORPORATION
LONG-TERM INCENTIVE PLAN


        THIS AMENDMENT (the “Amendment”) to the Hibernia Corporation Long-Term
Incentive Plan (the “Plan”) is made as of the 26th day of February 2003.


RECITALS

        WHEREAS, Hibernia Corporation, a corporation organized and existing
under the laws of the State of Louisiana (the “Company”), maintains the Hibernia
Corporation Long-Term Incentive Plan, which Plan was first approved by the
shareholders of the Company on September 23, 1992; and

        WHEREAS, on April 29, 1997, the shareholders of the Company approved an
amendment to the Plan empowering the Board of Directors of the Company to amend
the terms of the Plan, from time to time, in its discretion; and

        WHEREAS, in accordance with the authority granted to the Board of
Directors of the Company, the Board (or a committee thereof) has reviewed the
definition of “Fair Market Value” contained in the Plan and determined that to
reduce certain administrative burdens in connection with the operation of the
Plan, the definition should be revised to relate to an opening sales price
rather than to an average of the high and low sales prices on that date of
determination; and

        WHEREAS, on February 26, 2003, the Board of Directors approved an
amendment to the Plan to provide that the “Fair Market Value” of a Share (as
defined in the Plan) as of a specified date means the opening sales price of a
share of Common Stock on such date.

        NOW, THEREFORE, in consideration of the premises set forth above, and
effective as of the date first above written, the Plan shall be and hereby is
amended as follows:


PLAN AMENDMENT

    1.        Section 2(k) of the Plan is hereby amended by deleting the current
Section 2(k) and inserting in lieu thereof the following:

  “Fair Market Value” of a Share as of a specified date means the opening sales
price of a share of Common Stock as reported on the New York Stock Exchange
Composite Transactions reporting system on that date or, if no sales occurred on
that date, on the immediately preceding date on which there were such sales.


    2.        On and after the date hereof, each reference in the Plan to “this
Plan,” “hereunder,” “herein” or words of like import shall mean and be a
reference to the Plan as amended hereby.

        IN WITNESS WHEREOF, the Board of Directors has caused this Amendment to
be executed as of the month, day and year first above written.



                            HIBERNIA CORPORATION                    




                            By:        /s/ J. Herbert Boydstun             
J. Herbert Boydstun
President and Chief Executive Officer
